Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,246,523 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Lim on 05/31/2022.
The application has been amended as follows: 
Claim 2 line 3; “the battery” is changed to “the at least one battery”
Claim 2 line 4; “the battery” is changed to “the at least one battery”
Claim 2 line 5; “the battery” is changed to “the at least one battery”
Claim 2 line 12; “the battery” is changed to “the at least one battery”
Claim 2 line 16; “the battery” is changed to “the at least one battery”
Claim 3 line 2; “the battery” is changed to “the at least one battery”
Claim 5 line 2; “the battery” is changed to “the at least one battery”
Claim 5 line 5; “the battery” is changed to “the at least one battery”
Claim 7 line 2; “the battery” is changed to “the at least one battery”
Claim 8, line 4: “at least one vias…” is changed to “at least one via…”
Claim 9, line 2: “at least one vias…” is changed to “at least one via…”
Claim 10, line 2: “at least one vias…” is changed to “at least one via…”
Claim 11, line 4: “at least one vias…” is changed to “at least one via…”
Claim 12, lines 5-6: “at least one vias…” is changed to “at least one via…”
Claim 19 line 2; “the battery” is changed to “the at least one battery”
Claim 25 line 3; “the battery” is changed to “the at least one battery”
Claim 27 line 3; “the battery” is changed to “the at least one battery”
Claim 27 line 4; “the battery” is changed to “the at least one battery”
Claim 27 line 5; “the battery” is changed to “the at least one battery”
Claim 27 line 10; “the battery” is changed to “the at least one battery”
Claim 27 lines 13-14; “the battery” is changed to “the at least one battery”
Claim 27 line 17; “the battery” is changed to “the at least one battery”
Claim 31 line 3; “the battery” is changed to “the at least one battery”
Claim 31 line 4; “the battery” is changed to “the at least one battery”
Claim 31 line 5; “the battery” is changed to “the at least one battery”
Claim 31 line 13; “the battery” is changed to “the at least one battery”
Claim 31 line 16-17; “the battery” is changed to “the at least one battery”
Claim 34 line 3; “the battery” is changed to “the at least one battery”
Claim 34 line 4; “the battery” is changed to “the at least one battery”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 2-25, 27, and 30-34, the Hughes (U.S. PGPub No. 2016/0120433), Reed (U.S. PGPub NO. 2008/0309287), Ganton (U.S. 2016/0149292, Senanayake (U.S. PGPub No. 2017/0076641), Grunthaner (U.S. PGPub No. 2009/0283300), Lim (U.S. PGPub No. 2019/0097339), and Schultz (U.S. PGPub No. 2016/0302725) references fail to teach the claimed configuration of the battery terminal connector having a first conductive trace disposed on a first surface of a first portion of the battery terminal connector and on a second surface of a second portion of the battery terminal connector, a second conductive trace disposed on the first surface of the second portion and the second surface of the second portion.  The Hughes reference teaches a similar wearable device for monitoring physiological signals, but fails to teach the above noted limitations of a battery terminal connector. Reed teaches a battery terminal connector (Fig 5 flex circuit interface 20), the battery terminal connector comprising: a bottom portion configured to contact the bottom side of the battery (Fig 5, bottom portion of flex circuit 20); a top portion configured to contact the top side of the battery (Fig 5, top portion of flex circuit 20); and a connecting portion configured to extend from the bottom portion to the top portion (Fig 5, first folding portion 64), but Reed fails to teach the specific configuration of the first and second conductive traces on the corresponding first and second surfaces of the respective first and second portions. Ganton teaches a similar device with a battery (170) comprising an upper terminal with an upper conductive trace contacting the upper portion of the battery (Fig 2b, contact 175 and battery 170), but fails to cure the above noted deficiencies. Senanayake teaches a similar device wherein a battery 561 comprises a first electrical contact 5623 on a first portion of the battery and a second electrical contact 5622 on the second portion of the battery, but fails to cure all of the above noted deficiencies. Grunthaner teaches a similar flex circuit for connecting the top and bottom of a touch sensor panel with a flexible trace circuit (Fig 1b flex circuit 100 with bend 106), but fails to disclose a first conductive trace on a first surface of a first portion and a second surface of a second portion and a second conductive trace on a first surface of the second portion and second surface of the second portion. Schultz teaches a similar flex circuit with a conductive traces 235, 237, and 231 as shown in figures 6-8, but fails to teach the claimed configuration. It is further noted that the structures of Grunthaner and Schultz are not directed to a battery terminal connector, rather an interconnection of respective sensor structures. As such there would be no suggestion, teaching, or motivation to modify any of these references in view of each other to provide a battery terminal connector as claimed. Providing such a combination would rely solely on impermissible hindsight benefit using information gleaned from the applicant’s specification. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 2-25, 27, and 30-34. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794